 

Exhibit 10.8

[g201603112012202779393.jpg]

January 4, 2016

Richard Hornstein

 

Re:

Transition to Special Advisor & Release of Claims

Dear Rich:

As we’ve discussed, this letter (“Agreement”) confirms the agreement between you
and Quotient Technology Inc. (f/k/a Coupons.com Incorporated) (“Quotient” or the
“Company”) concerning the terms of your transition from a full-time employee to
an advisory role.

1. Employment Transition: March 31, 2016 will be your last day of employment
with the Company (the “Employment End Date”). Effective immediately following
the Employment End Date, you will seamlessly and without interruption continue
with the Company in the role of Special Advisor. The following sets forth the
material terms of your role as Special Advisor:

a. Responsibilities/Duties. You will provide advisory services to the Company
commensurate with your skills and background as reasonably requested by the
Company’s Chief Executive Officer on an ad hoc basis (the “Services”). The
Services will be at a level that may vary each month, but should be no more than
15 hours per month. It is the express intention of the parties that the Services
as a Special Advisor will be as an independent contractor.

b. Term. Your advisory role under this Agreement will have a term of 3 years
following the Employment End Date (the “Term”). This Agreement, and your service
relationship with the Company, will terminate upon the completion of the Term.
You and the Company may terminate the Agreement and your Services with 10
business days’ notice. If the Company terminates this Agreement, then you may be
eligible for a termination payment under Section 4.

2. Benefits: Your participation in all benefits and incidents of employment,
including, but not limited to, health insurance (although you can continue it
under COBRA), the accrual of bonuses, vacation, and paid time off, will cease as
of the Employment End Date.

3. Advisory Compensation: In consideration of your execution of the Initial
Signature Page by the 22nd day after it has been delivered to you (and it being
effective and irrevocable), your execution of the End of Full-Time Employment
Signature Page by April 30, 2016 (and it being effective and irrevocable), your
performance of the Services and your other promises herein (including your
continued compliance with Sections 5, 6, and 7 of this Agreement), the Company
agrees to provide you with the following:

a. Compensation. The Company agrees to pay you an aggregate of $414,000 during
the Term. The amounts under this Section 3.a will be paid in equal monthly
installments, subject to your continuing to provide Services during the duration
of the Term and your continued compliance with Sections 5, 6, and 7 of this
Agreement.

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 2

 

b. 2015 Annual Bonus. You will receive your 2015 annual bonus paid out with any
individual performance component at target level and company performance
component determined in the same manner as for other executive-level employees
of the Company and at the same time as bonuses are paid to other executive-level
employees of the Company.

c. COBRA. Upon your timely election to continue your existing health benefits
under COBRA, and consistent with the terms of COBRA and the Company’s health
insurance plan, the Company will reimburse you, based on properly submitted
evidence of payment, the insurance premiums you pay to the Company’s benefits
provider (to be detailed in a separate correspondence) to continue your existing
health benefits for 12 months following the Employment End Date.

d. Continued Vesting of Equity Awards. You hold outstanding stock options and
restricted stock units awards (“Equity Awards”) under the Company’s equity
compensation plans and individual award agreements (collectively, the “Equity
Award Agreements”), as set forth on Exhibit A. By your signature to this
Agreement, you acknowledge and agree that the Equity Awards set forth on Exhibit
A represent all of your outstanding rights to Company equity securities. So long
as you continue to provide Services to the Company during the Term, all of your
Equity Awards will continue to vest and remain outstanding. Vesting of the
Equity Awards will cease upon the earlier of: (i) the termination of the
Services by the Company if you breach any of Sections 5, 6, and 7; (ii) your
termination of the Services or (iii) the expiration of the Term. If there is a
change in control during the Term and the successor company does not assume your
Equity Awards, then they will fully vest immediately prior to the change in
control.

4. Termination of Agreement: If the Company terminates the Services under this
Agreement, then (other than if you breach any of Sections 5, 6, and 7) you will
be paid a lump sum amount equal to any unpaid portion of the compensation set
forth in Section 3.a and any unvested Equity Awards that would have vested if
you provided services through the expiration of the Term will fully vest as set
forth in this Section 4, subject to your delivering to the Company an executed
Early Termination Signature Page on or before the 60th day following the date
your Services are terminated (the “Supplemental Release Deadline”). Any
termination payment under this Section 4 will be paid upon the Supplemental
Release Deadline. Any Equity Awards vesting under this Section 4 will fully vest
on the Supplemental Release Deadline. If you terminate the Services under the
Agreement, you waive and forfeit any right to any unpaid portion of the
compensation set forth in Section 3.a and to any unvested Equity Awards set
forth in Section 3.d.

5. Confidential Information: You have entered into an At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”) dated December 15, 2009 (the “Confidentiality
Agreement”). The Confidentiality Agreement will continue to apply during the
Term and thereafter by its terms. You hereby reaffirm and agree to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information. You acknowledge that as a result of
your employment with the Company you have had access to the Company’s
Confidential Information (as defined in the Confidentiality Agreement), that you
will hold all Confidential Information in strictest confidence and that you will
not make use of such Proprietary Information on behalf of anyone.

6. Conflicting Obligations: You represent and warrant you have no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, your obligations to the Company under this
Agreement, and/or your ability to perform the Services. You agree to not enter
into any such conflicting agreement during the Term. For the avoidance of doubt,
this Agreement shall not prevent you from accepting other consulting or
employment positions during or after

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 3

 

the Term, provided that you comply with the terms and conditions of this
Agreement. During the Term, to the fullest extent permitted under applicable
law, you agree not to directly or indirectly, whether as an officer, director,
stockholder, partner, associate, consultant, or other capacity engage in,
prepare to engage in, become financially interested in, or be employed by any
business that is competitive with the Company, unless the Company, in its sole
discretion, approves your request (if any) to do so in writing executed by the
Company’s Chief Executive Officer. You further agree that during the Term, you
shall not interfere with the Company’s business relationships with the Company’s
business relationships, and in particular shall not influence, or attempt to
influence, persuade, or induce any agents, vendors, suppliers, publishers,
partners, manufacturers, software firms, industry associations or retailers of
the Company or any of the Company’s members to forego or not commence a business
relationship with the Company or any of the Company’s members. Notwithstanding
the foregoing, you may own, as a passive investor, securities of such businesses
so long as your direct holdings in any one such corporation is no more than 1%
of the voting stock of such corporation. Your violation of this Section 6 will
be considered a material breach of this Agreement and will automatically cease
payments under Section 3.a of this Agreement. Nothing herein shall be construed
so as to limit your efforts to secure employment with another company.

7. Non-Solicitation: To the fullest extent permitted under applicable law, you
further agree that during the Term, you will not, either directly or indirectly,
solicit any of the Company’s employees to leave their employment or attempt to
solicit employees of the Company, either for yourself or for any other person or
entity. For the avoidance of doubt, this Section 7 does not prohibit you from
hiring or retaining services from any Company employee who responds to a general
advertisement or seeks employment from you without your direct or indirect
solicitation of his or her services. Your violation of this Section 7 will be
considered a material breach of this Agreement and will automatically cease
payments under Section 3.a of this Agreement.

8. General Release and Waiver of Claims:

a. In exchange for the consideration provided under Section 3 of this Agreement,
to the fullest extent permitted by law, you hereby release and waive any and all
claims arising against the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively the “Releasees”), whether known or
unknown,  including, but not limited to, the following: (a) claims arising under
the federal or any state constitution; (b) claims arising under the federal or
any state statute, including but not limited to the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act; the Family and
Medical Leave Act (FMLA), the California Family Rights Act (CFRA), the Fair
Labor Standards Act (FLSA), the California Labor Code, Title VII of the 1964
Civil Rights Act, as amended, and the California Fair Employment and Housing
Act;  (c) claims arising under federal, state or local laws prohibiting
discrimination in employment; (d) claims for wrongful termination, breach of
contract, breach of public policy, physical or mental harm or distress, breach
of the covenant of good faith and fair dealing, fraud, negligence, defamation;
(e) any claim for attorneys’ fees and costs; (f) any and all claims relating to,
or arising from, your right to purchase, or actual purchase of shares of stock
of the Company; and (g) any and all other claims arising from your employment
relationship with the Company or the termination of that relationship. You agree
that you will not file any legal action asserting any such claims. You agree
that the release set forth in this section shall be and remain in effect in all
respects as a complete general release as to the matters released. This release
does not extend to any obligations incurred under this Agreement. This release
does not release claims that cannot be released as a matter of law.

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 4

 

b. You acknowledge that you have been advised to consult with legal counsel and
are familiar with the provisions of California Civil Code Section 1542, a
statute that otherwise prohibits the release of unknown claims. By signing
below, you expressly waive any benefits of Section 1542 of the Civil Code of the
State of California, or other state statute or common law principles of similar
effect, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

c. You and the Company do not intend to release claims that you may not release
as a matter of law, including but not limited to claims for indemnity under
California Labor Code section 2802.

9. ADEA Waiver: You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the Age Discrimination in Employment
Act of 1967 (“ADEA Waiver”). You also acknowledge that the separation
compensation given for the ADEA Waiver is in addition to anything of value to
which you were already entitled. You further acknowledge and agree that you have
been advised by this writing, as required by the ADEA, that: (a) your ADEA
Waiver does not apply to any rights or claims that arise after the Effective
Date of this Agreement; (b) you should consult with an attorney prior to signing
this Agreement; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to waive the time period allotted for considering this
Agreement and voluntarily sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke the ADEA Waiver (in a written
revocation sent to me); (e) the ADEA Waiver will not be effective until the date
upon which the revocation period has expired, which will be the eighth (8th) day
after you sign this Agreement provided that you have not otherwise exercised
your right to revoke the agreement; and (f) nothing in this Agreement prevents
or precludes you from challenging or seeking a determination in good faith of
the validity of this ADEA Waiver, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.
The parties agree that changes, whether material or immaterial, do not restart
the running of the 21-day period. Lastly, your general release of claims, except
for the ADEA Waiver, is effective immediately and not revocable.

10. Covenant Not to Sue:

a. To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter covered by this
Agreement. By signing below you represent that you have no lawsuits, claims, or
actions pending in your name, or on behalf of any other person or entity,
against the Company or any of the other Releasees.

b. Nothing in this section shall prohibit you from filing a charge or complaint
with a government agency such as but not limited to the Equal Employment
Opportunity Commission or the National Labor Relations Board, any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company . However,
you understand and agree that, by entering into this Agreement, you are
releasing any and all individual claims for relief and that you will not accept
any monetary judgment from such a claim. By

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 5

 

signing below, you represent that you have made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Agreement.

11. Nondisparagement: You agree that you will refrain from any disparagement,
defamation, libel, or slander of any of the Releasees or their products, and
services. You further agree to refrain from any tortious interference with the
contracts and relationships of any of the Releasees. The Company agrees that it
will direct its executive officers to refrain from any disparagement,
defamation, libel, or slander of you. Nothing in this section shall prohibit
either of us from providing truthful information in response to a subpoena or
other legal process.

12. Tax Consequences: The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to you or made on your behalf under the terms of this Agreement. You
agree and understand that you are responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. Please note
that if you exercise any options that are designated as incentive stock options
more than 3 months after your last day as an employee, they will no longer
qualify as incentive stock options.

13. Section 409A: The Company intends that all payments under the Agreement are
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986 as amended and the final Treasury Regulations and official
IRS guidance thereunder (collectively, “Section 409A”). To the extent it is
necessary to avoid subjecting you to an additional tax under Section 409A,
payment of all or a portion of the severance-related amounts described in this
Agreement and any other separation payments or separation benefits, that in each
case, when considered together are considered deferred compensation for purposes
of Section 409A (collectively, “Deferred Payments”) will be delayed until the
date that is six months and one day following your separation from service;
provided, however, that in the event of your death following your separation
from service but before the six month anniversary of your separation from
service, then any payments delayed in accordance with this sentence will be
payable in a lump sum as soon as administratively practicable after the date of
your death, and any other payments or benefits due will be payable in accordance
with the payment schedule applicable to them. You and the Company agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A. However, the Company does not guarantee that any
payments or benefits under this Agreement or otherwise comply with Section 409A
and you are solely responsible for the payment of all taxes owed on account of
all such payments and benefits.

14. Return of Company Materials: Upon the termination of this Agreement, or upon
the Company’s request, you agree to immediately deliver to the Company, and will
not keep in your possession, recreate, or deliver to anyone else, any and all
Company property, all devices and equipment belonging to the Company, and all
electronically-stored information and passwords to access such property.
Notwithstanding the foregoing, you may keep your Company-provided laptop and
mobile device after the Company deletes all Company information from those
devices.

15. Entire Agreement: This Agreement, together with the Confidentiality
Agreement and your Equity Award Agreements, constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter, including your employment letter with the
Company dated January 30, 2014.

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 6

 

16. Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.

17. Modification: It is expressly agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by authorized
representatives of each of the parties to this Agreement.

18. Effective Date: You have twenty-one (21) days to consider and execute this
Agreement. Both you and the Company will have seven (7) days after you sign this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after it has been signed by you (the “Effective Date”), so long as it has
also been signed by the Company and has not been revoked before that date.

19. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard for
choice-of-law provisions. You consent to personal and exclusive jurisdiction and
venue in the State of California.

20. Protected Activity Not Prohibited: You understand that nothing in this
Agreement or the Confidentiality Agreement shall in any way limit or prohibit
you from engaging for a lawful purpose in any Protected Activity. For purposes
of this Agreement and the Confidentiality Agreement, “Protected Activity” shall
mean filing a charge or complaint, or otherwise communicating, cooperating, or
participating with, any state, federal, or other governmental agency, including
the Securities and Exchange Commission, the Equal Employment Opportunity
Commission, and the National Labor Relations Board. Notwithstanding any
restrictions set forth in this Agreement or the Confidentiality Agreement, you
understand that you are not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor
are you obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, you agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
Confidential Information under the Confidentiality Agreement to any parties
other than the relevant government agencies. You further understand that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this
Agreement and the Confidentiality Agreement.

I wish you the best in your future endeavors.

Sincerely,

 

QUOTIENT TECHNOLOGY INC.

 

 

 

By:

 

/s/ Steven Boal

 

 

Steven Boal

 

 

Chief Executive Officer

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

Page 7

 

EXHIBIT A

Equity Award Detail

 

Grant

Date

Award Type

Exercise Price

(if any)

Vested at

December 31, 2015*

Vested at

March 31, 2016*

Unvested at

March 31, 2016

3/12/2010

NQ

$3.675

431,277

431,277

0

4/18/2011

NQ

$3.675

36,715

36,715

0

2/07/2012

NQ

$5.325

70,728

70,728

0

2/07/2012

ISO

$5.325

25,104

29,271

0

2/07/2013

NQ

$3.700

113,332

113,332

18,971

2/07/2013

ISO

$3.700

0

10,000

17,696

11/14/2013

NQ

$8.650

104,166

116,666

74,625

11/14/2013

ISO

$8.650

0

0

8,708

5/01/2014

RSU

N/A

62,500

125,000

125,000

2/05/2015

RSU

N/A

0

18,750

56,250

 

*Assuming continued provision of services through such date.

 

 

 

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

 

INITIAL SIGNATURE PAGE

Please read the Agreement carefully, it contains a RELEASE of all known and
unknown claims.

By my signature below, I represent that:

 

1.

I have had an opportunity to consult with an attorney,

 

2.

I have carefully read and understand the scope and effect of the provisions of
this Agreement, and

 

3.

I understand that the releases and covenants in Sections 5 through 11 apply to
me.

 

Richard Hornstein

 

Quotient Technology Inc.

 

 

 

 

 

/s/ Richard Hornstein

 

By:

 

/s/ Steven Boal

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

1/4

,2016

 

 

Date:

 

January 4

,2016

 

 

 

 

--------------------------------------------------------------------------------

 

END OF FULL-TIME EMPLOYMENT SIGNATURE PAGE

Please read the Agreement carefully, it contains a RELEASE of all known and
unknown claims.

By my signature below, I represent that:

 

1.

I have had an opportunity to consult with an attorney,

 

2.

I have carefully read and understand the scope and effect of the provisions of
this Agreement, and

 

3.

I understand that the releases and covenants in Sections 5 through 11 apply to
me.

Agreed and accepted:

 

Richard Hornstein

 

Quotient Technology Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

 

,2016

 

 

Date:

 

 

,2016

 

--------------------------------------------------------------------------------

 

EARLY TERMINATION SIGNATURE PAGE

Please read the Agreement carefully, it contains a RELEASE of all known and
unknown claims.

By my signature below, I represent that:

 

1.

I have had an opportunity to consult with an attorney,

 

2.

I have carefully read and understand the scope and effect of the provisions of
this Agreement, and

 

3.

I understand that the releases and covenants in Sections 5 through 11 apply to
me.

Agreed and accepted:

 

Richard Hornstein

 

Quotient Technology Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

 